Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 13, 2022. Claims 1-3, 6-7, 11, 18-19, 22, 25-43, 45, 47, 49-50 and 55 are pending. Claims 7, 26-29, 35-41, 45, 47, 49, 50 and 55 are withdrawn. Claims 1-3, 6, 11, 18-19, 22, 25, 30-34 and 42-43 are currently examined. 

Election/Restrictions
Applicant's election without traverse of the following species, in the reply filed on Sep. 13, 2022, is acknowledged:
I. A treatment method,
II. The modified virus is codon-pair deoptimization,
III. Not applicable,
IV. Intratumor administration,
V. Subject has cancer,
VI. Influenza virus, and 
VII. Breast cancer.
Accordingly, claims 7, 26-29, 35-41, 45, 47, 49, 50 and 55 are withdrawn as be directed to a nonelected species.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 11, 18-19, 22, 25, 30-34 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection has the following two grounds.
A. These claims recite “a modified virus derived from a wild-type virus or a previously modified virus, by substituting at least one genomic region of the wild-type virus with a codon-pair deoptimized region encoding a similar protein sequence, wherein the codon pair bias of the modified sequence is less than the codon pair bias of the parent virus, and is reduced by at least about 0.05, or at least about 0.1, or at least about 0.2”. This limitation appears to specify a modified virus produced by codon pair deoptimization, a process known in the art to have been used in attenuating viruses by changing between over- and under-represented codon pairs, while underrepresented codon pairs cause decreased protein translation and thus attenuating a virus (see e.g. Wimmer et al. (US 2014/0356962 A1, published on Dec. 4, 2014), cited in an art rejection below). However, this limitation requires a comparison between “codon pair bias” of the modified virus with that of the parent virus, requiring “less” codon pair bias than that of the parent virus, even requiring reducing in codon pair bias by specific numbers (i.e. “reduced by at least about 0.05, or at least about 0.1, or at least about 0.2”, without specifying what these numbers refer to). Since the claims do not specify which way the claimed codon pair bias is shifted (i.e., to more underrepresented or more overrepresented codon pairs), a reduction of “codon pair bias” is not clear, let alone the claimed scale of reduction specified by numbers without an unit.
To facilitate examination, the above limitation is interpreted as encompassing a process of codon pair deoptimization that causes attenuation of a virus relative to the parent virus.   
B. Claim 34 recites “wherein the modified virus is SEQ ID NO: 5 or SEQ ID NO: 6.” SEQ ID NOs: 5 and 6 are two DNA sequences of 1777 nt and 1458 nt in length, reminiscent of the HA segment sequence and the NA segment sequence of an influenza virus, respectively. It is not clear how a modified virus can be a DNA sequence of only one of the seven or eight different fragments of a whole influenza virus.   
To facilitate examination, claim 34 is interpreted as if it encompassed a virus that comprises a sequence in its genome equivalent to SEQ ID NO: 5 or 6, e.g., an influenza virus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 6, 18, 19, 22, 25, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer et al. (US 2014/0356962 A1, published on Dec. 4, 2014).
Base claim 1 is directed to a method of treating a malignant tumor, comprising administering to a subject in need thereof a modified virus, wherein the modified virus is modified by: (1) codon-pair deoptimization, (2) substitution of a genomic region with a sequence of increased CpG di-nucleotide encoding a similar protein sequence, (3) substitution of a genomic region with a sequence with increased UpA di-nucleotide encoding a similar protein sequence, or (4) substitution of a genomic region with a sequence with increased UpA di-nucleotide and the CpG di-nucleotide encoding a similar protein sequence.
Base claim 2 is directed to a method treating a malignant tumor, comprising administering a prime dose of a modified virus and a boost dose of a modified virus to a subject in need thereof, wherein the prime dose and the boost dose of modified virus are each independently selected from the group consisting of: an attenuated virus produced by a method other than codon-pair deoptimization and the modification approaches (1) to (4) described in claim 1 above.
Wimmer teaches an invention producing an attenuated poliovirus (PV) by engineering an indigenous replication element (cre), into the 5' non-translated genomic region (with inactivation of the native ere element located in the coding region of2C (mono-crePV), and replacing the nucleic acid sequence of all or part of the capsid coding region (PI) with a substitute PI coding region having reduced codon pair bias. See e.g. Abstract.
Wimmer teaches that the frequencies with which codons occur next to one another in the open reading frames of human mRNAs are not what is statistically expected from the frequency with which each of the codons alone are used. “[T]here are codon pairs in each gene of the human genome that are overrepresented and codon pairs that are underrepresented. Utilizing whole genome chemical synthesis we have shown that an excess of underrepresented codon pairs attenuates expression of a viral gene. Furthermore, codon pair deoptimization (increasing underrepresented codon pairs relative to over represented codon pairs) in one or several ORFs of a virus can lead to profound attenuation.” See e.g. [0004]. Wimmer teaches an example of attenuated PV, PV-X, in the genome of which the 759 nt "X" segment (the first third of the capsid domain) contains 181 nucleotide changes as compared to the wt PV genome. This design of the PV genome is not only attenuated, but has the advantage that the attenuated phenotype will not revert to full virulence because of the large number of mutations in X. See e.g. [0005]. Wimmer further teaches that the invention provides highly attenuated polioviruses that are suitable for vaccines and for the treatment or amelioration of human solid tumors, such as neuroblastoma in children. See e.g. [0017].
Accordingly, Wimmer teaches an invention for producing a modified virus derived from a wild-type virus or a previously modified virus, by substituting at least one genomic region of the wild-type virus with a codon-pair deoptimized region encoding a similar protein sequence, e.g., the attenuated poliovirus PV-X. However, even though it teaches that codon deoptimized PV of the invention may be used in treating malignant tumor, it stops short at teachings a process of administering an attenuated PV by codon-deoptimization to a subject in need thereof in a malignant tumor. On the other hand, it teaches administration of such attenuated virus to subjects for vaccine purposes or attenuation tests. See e.g. Examples 1-2.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to further the study of Wimmer by administering the codon-deoptimized, attenuated PV (e.g. the PV-X) to a subject with malignant tumor (e.g. an animal in a tumor model) to test anti-tumor properties.
These claims require “wherein the codon pair bias of the modified sequence is less than the codon pair bias of the parent virus, and is reduced by at least about 0.05, or at least about 0.1, or at least about 0.2.” The claims do not specify how the codon pair bias is changed and what the recited numbers stand for. This limitation is currently not given patentability weight. See discussion in the 112(b) rejection above.
Regarding claims 2, 3 and 6, Wimmer is silent on administering priming and boosting doses. However, it teaches that multiple doses of vaccines may be administered. See e.g. [0057]. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to administer more than one doses of the attenuated PV of disclosed in Wimmer to a subject in treatment of a malignant tumor, if multiple doses are necessary. 
Regarding claims 18-19 and 22, since teachings of Wimmer lead to a method as claimed, the method is expected to have the same effect as claimed.

Claims 1-3, 6, 18-19, 22, 25, 30-34 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Egorov et al. (US 2018/0245052 A1, published on Aug. 30, 2018; PCT filed on Nov. 3, 2016) and Broadbent et al. (Vaccine 34(2016)563–570; submitted in IDS by applicant), in view of Wimmer et al. (US 2014/0356962 A1, published on Dec. 4, 2014). 
This rejection addresses the elected species of influenza virus.
Egorov teaches an invention relating to attenuating influenza A virus, generating an influenza virus vector, and a pharmaceutical composition comprising thereof, which can be used for the prevention and/or treatment of infectious or oncolytic diseases. See e.g. Abstract. Egorov teaches that the attenuated influenza A virus according to the invention may be used for treating colorectal cancer, cardioesophageal cancer, pancreatic cancer, cholangiocellular cancer, glioma, glioblastoma, and melanoma. See e.g. [0078]. It teaches that in the case of treating cancer, the administration may be intratumor administration, administration to a cavity formed after surgical removal of a tumor, or intravenous administration. See e.g. [0136] and claim 53.
  Broadbent teaches that codon-pair bias de-optimization (CPBD) of viruses involves re-writing viral genes using statistically underrepresented codon pairs, without any changes to the amino acid sequence or codon usage. Previously, this technology has been used to attenuate the influenza A/PuertoRico/8/34 (H1N1) virus. The de-optimized virus was immunogenic and protected inbred mice from challenge. In order to assess whether CPBD could be used to produce a live vaccine against a clinically relevant influenza virus, the authors generated an influenza A/California/07/2009 pandemic H1N1 (2009pH1N1) virus with de-optimized HA and NA gene segments (2009pH1N1-(HA+NA)Min), and evaluated viral replication and protein expression in MDCK cells, and attenuation, immunogenicity, and efficacy in outbred ferrets. The data demonstrate the potential of using CPBD technology for the development of a live influenza virus vaccine if the level of attenuation is optimized. See e.g. Abstract.
Broadbent further teaches that live virus vaccines produced by CPBD have several advantages over conventional LAIV based on a temperature sensitive, attenuated backbone. When a gene is de-optimized, the amino acid sequence remains unchanged. Therefore, all of the gene segments of a CPBD-based vaccine virus share the protein coding sequence with the wt virus. As such, immune responses against a de-optimized virus are likely to be more similar to responses induced by wt infection. In addition, vaccine efficacy will not be influenced by immune responses directed against the vaccine backbone resulting from repeated vaccination. CPBD-based vaccine viruses can also be designed and produced de novo rapidly, and it should be possible to produce a CPBD-based vaccine with de-optimized HA and Na genes in a matter of weeks following vaccine composition recommendations by the WHO or national public health authority for seasonal influenza or in the face of a new pandemic. See e.g. page 564, left column.
Therefore, Egorov teaches production of live attenuated influenza A virus and its use for both prevention of an infection disease (an influenza vaccine) and treatment of a malignant cancer (an oncolytic agent). Broadbent teaches production of live attenuated influenza A virus by codon pair bias deoptimization (CPBD) for vaccine purpose, as well as several advantages of CPBD, including some that may also be relevant for non-vaccine uses, e.g. the amino acid sequences of the parent viruses are not changed and attenuated viruses can be designed and produced de novo rapidly. 
However, Egorov is silent on if attenuation of influenza virus may be done by codon pair deoptimization, while Broadbent is silent on if the attenuated influenza A virus by codon pair bias deoptimization may be used in treatment of malignant tumors.
 Relevance of Wimmer is set forth above. Briefly, it teaches production of a live attenuated poliomavirus by codon pair bias deoptimization and potential application of the CPBD-attenuated poliovirus in treatment of malignant tumors, in addition to being used as vaccines. Even though Wimmer is silent on influenza virus, its teachings indicate that it has been contemplated at the time of the instant invention that a virus with oncolytic potential in a live attenuated form can be produced by codon pair bias deoptimization. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the CPBD approach disclosed in Broadbent into the studies of Egorov to produce live attenuated influenza virus vectors and test their tumor treating efficacies, based on the teachings of Wimmer suggesting that oncolytic virus attenuated by CPBD may be used in malignant tumor treatment. There is a reasonable expectation of success that live attenuated influenza virus can be produced based on teachings of Broadbent and tumor treatment efficacies be tested based on teachings of Egorov.         
Regarding claims 18-19 and 22, since the combined teachings of Egorov, Broadbent and Wimmer lead to a method as claimed, the method is expected to have the same effect as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wimmer et al. (US 2014/0356962 A1, published on Dec. 4, 2014), Egorov et al. (US 2018/0245052 A1, published on Aug. 30, 2018; PCT filed on Nov. 3, 2016), and Broadbent et al. (Vaccine 34(2016)563–570; submitted in IDS by applicant), as applied above, in view of Anak et al. (US 2019/0151365 A1, published May 23, 2019; PCT filing date Jul. 28, 2017).
Claim 11 further specifies administering a PD-1 or PD-L1 inhibitor.
Relevance of Egorov, Wimmer and Broadbent is set forth above. However, they are silent on PD-1 or PD-L1 inhibitors.
Anak teaches an invention relating to a combination for treating a cancer comprising a PD-1 inhibitor that can be administered with an oncolytic virus, including oncolytic influenza virus. See e.g. [0922]. Therefore, teachings of Anak indicate that it has been contemplated in the art at the time of invention to combine administration of a PD-1 inhibitor with an oncolytic viral therapy for cancer treatment. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine teachings of Wimmer, Egorov, and Broadbent with those of Anak to arrive at the invention as claimed. One would have been motivated to do so to combine the cancer treating effect of a PD-1 inhibitor with that of an oncolytic virus.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648